Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Jun. 8, 2020.
Claims 1-20 are pending in the case. Claims 1, 18 and 19 are independent claims.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “so that a bottom elevation of the smartwatch is above a top elevation of the smartwatch supporting wrist.”  However, the specification of the current application indicates that the bottom elevation of the display screen is above the elevation of 1291 (see e.g. para [47] and Fig. 2E)




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, Si Young (hereinafter Park) Korean Patent Pub No. KR20180026620A.
In regard to independent claim 1, Park teaches computer implemented method comprising: obtaining data source data from one or more data source (The sensors provide data for processing - “a temperature and humidity sensor capable of measuring a temperature and humidity”); processing data of the data source data; controlling a smartwatch in dependence on the processing data, wherein the controlling the smartwatch adjusts a flow of air to a smartwatch supporting wrist of a user wearing the smartwatch (“a cooling fan can be operated to lower the temperature and humidity after measuring temperature and humidity”).
Claim 3-14 are rejected for their dependency from rejected claim 1.  Claims 3-6 would be allowable if written in independent form. 
In regard to dependent claim 15, Park teaches the method includes activating micro blowers disposed in a wristband of the smartwatch for increasing airflow to the smartwatch supporting wrist of the user (“a cooling fan can be operated to lower the temperature and humidity after measuring temperature and humidity”).
Claim 18 is rejected for the similar reasons discussed above with respect to claim 1.
Claim 19 is rejected for the similar reasons discussed above with respect to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of AN (hereinafter AN) U.S. Patent Publication No. 2018/0137801.
With respect to dependent claim 2, Park does not expressly show the controlling the smartwatch in dependence on the processing data includes adjusting a display screen of the smartwatch to adjust an exposed viewing area dimension of the display screen.  However, AN teaches similar feature (see e.g. Fig. 16, 17 and para [163]-[166] – “dynamically change an activated region in the flexible display 110. The processor 130 may update a gazing point of a user, and then determine an activated region based on the updated gazing point.”).  Both AN and Park are directed to wrist wearable devices.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having AN and Park in front of them to modify the system of Park to include the above feature.  The motivation to combine Park and AN comes from AN.  AN discloses the motivation to dynamically change the display region based on user’s pupil movement data so that user experience can be improved (see e.g. para [163]-[166]).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179